Name: Commission Regulation (EEC) No 2650/82 of 1 October 1982 amending for the third time Regulation (EEC) No 1978/80 laying down detailed rules for the application of the special measures for soya beans harvested in 1980
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 280/6 2. 10 . 82Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2650/82 of 1 October 1982 amending for the third time Regulation (EEC) No 1978/80 laying down detailed rules for the appplication of the special measures for soya beans harvested in 1980 overseas departments, the aid should be granted to producers in respect of a level of production established by applying a representative yield to the areas on which soya beans have been sown and harvested ; whereas, therefore, certain detailed rules should be laid down for implementing these new arrangements ; Whereas, to facilitate proper management of the aid arrangements in the departments in question, it is necessary that France should communicate to the Commission certain data concerning the aid ; Whereas Article 2 (b) of Regulation (EEC) No 1724/80 provides that a date should be fixed by which the contract between the first purchaser and the producer must have been lodged with the competent agency in the Member State where the soya beans will be harvested ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1614/79 of 24 July 1979 laying down special measures in respect of soya beans ('), as last amended by Regula ­ tion (EEC) No 1984/82 (2), and in particular Article 2 (6), the third paragraph of Article 3 and Article 4 thereof, Whereas Council Regulation (EEC) No 2549/82 (3) extended for one year the period of application of the general rules on aid for soya beans laid down in Regu ­ lation (EEC) No 1724/80 (4) and made certain amend ­ ments thereto ; whereas it is necessary to adjust the detailed rules governing this aid which are laid down in Commission Regulation (EEC) No 1978/80 (*), as last amended by Regulation (EEC) No 2135/81 (6) ; Whereas the most representative period for the sale of Community soya beans should be fixed for the 1982/83 marketing year ; whereas, given the antici ­ pated sales pattern , the period 1 October 1982 to 31 March 1983 may be considered the most representa ­ tive ; Whereas, given the special circumstances of soya bean production in the French overseas departments, it is necessary to fix a second period which may be con ­ sidered as the most representative for the sale of soya beans harvested in these departments ; Whereas the last subparagraph of Article 2 of Regula ­ tion (EEC) No 1724/80 provides that the aid may be advanced on condition that an adequate guarantee has been provided ; whereas, therefore, it is necessary to lay down the rules governing such guarantees and to define the circumstances in which all or part of the guarantee will be forfeit ; Whereas, notwithstanding the arrangements for the rest of the Community, Article 2a of Regulation (EEC) No 1614/79 provides that, in the case of the French HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1978/80 is hereby amended as follows : 1 . The title is replaced by the following : 'Commis ­ sion Regulation (EEC) No 1978/80 of 25 July 1980 laying down detailed rules for the applica ­ tion of the special measures for soya beans'. 2 . Article 1 is replaced by the following : Article 1 The most representative period for sales of Community soya beans, as referred to in Article 3 of Regulation (EEC) No 1614/79 , shall run from 1 October 1982 to 31 March 1983 and, in the case of the French overseas departments, from 16 August to 31 August 1983 .' 3 . Article 2 ( 1 ) is replaced by the following : ' 1 . During the period 1 October 1982 to 31 March 1983 , the world market price for soya beans shall be determined twice a month . The world market price shall also be determined for the period 16 to 31 August 1983 .' (') OJ No L 190 , 28 . 7 . 1979 , p . 8 . (2) OJ No L 215, 23 . 7 . 1982, p . 7 . (3 OJ No L 273, 23 . 9 . 1982, p . 1 . (4) OJ No L 170, 3 . 7 . 1980, p . 1 . 0 OJ No L 192, 26 . 7 . 1980, p . 25 . ¥) OJ No L 209, 29 . 7 . 1981 , p . 12. 2. 10 . 82 Official Journal of the European Communities No L 280/7 4. Article 5 is replaced by the following : 'Article 5 5. The quantity of soya beans for which there is entitlement to aid shall be calculated by the method set out in Annex B.' 6 . Article 1 1 is replaced by the following : Article 11 1 . Contracts, as referred to in subparagraph (b) of Article 2 of Regulation (EEC) No 1724/80 , shall be concluded in writing. Contracts must be lodged before 20 October 1982 with the competent body in the Member State where the beans will be harvested. 2 . Contracts shall provide at least the following information : (a) the name, forenames, addresses and signatures of the contracting parties ; (b) the date of signature ; Where the aid application referred to in Article 3 of Regulation (EEC) No 1724/80 is submitted before 1 October 1982, the aid shall be paid at the rate applicable on 1 October 1982.' 7 . Article 1 2 (2) is replaced by the following : '2. The producer Member States shall inform the Commission : (a) by 31 October 1982, of the number of contracts lodged and the total area specified therein ; (b) by 30 April 1983 , of the quantities in respect of which aid has been applied for ; (c) by 30 November 1983 , of the quantities in respect of which aid has been granted.' 8 . The following Article 11a is inserted : (c) the area, in hectares and ares, from which the product covered by the contract is to be harvested ; (d) the price to be paid to the producer per unit of weight ; (e) the particulars necessary for the identification of the area in question ; (f) an undertaking on the part of the producer to deliver, and on the part of the first purchaser to take delivery of, all the beans of sound and fair merchantable quality to be harvested from the abovementioned area.' 5 . Article 9 is replaced by the following : Article 11a Article 9 1 . The aid to be granted for soya beans harvested in the French overseas departments shall be :  during the first six months of 1983 , that appli ­ cable with effect from 16 March 1983 ,  during the last six months of 1983, that appli ­ cable with effect from 16 August 1983 . 2 . All producers of soya beans in the French overseas departments shall lodge with the compe ­ tent authorities, for each harvest and by dates to be set by France, declarations stating the area under soya and the crops harvested. 3 . France shall notify the Commission of the soya bean yields recorded in the various overseas departments, differentiated according to the method of cultivation used, before 15 May and 15 October 1983 .' 9 . The following paragraph is added to Article 12 : '4. France shall notify the Commission, by 31 December 1982 and 31 May 1983 at the latest, of the total area covered by soya producers' declara ­ tions in the French overseas departments.' 10 . The second paragraph of Article 14 is replaced by the following : ' It shall apply to soya beans harvested in 1980/81 , 1981 /82 and 1982/83 . However, Article 11a shall apply only to soya beans harvested in 1982/83 .' 1 . After carrying out all the necessary checks, the competent agency of the producing Member State shall pay the aid. 2. However, the aid shall be advanced on appli ­ cation to any first purchaser once he has presented the declaration of delivery, provided that the application is accompanied by a security equal to the aid itself. 3 . The security shall take the form of a guarantee given by an establishment meeting the requirements set by the Member State with which the application for aid has been lodged. 4. The security shall be released once the competent authority in the Member State has recognized the applicant's entitlement to aid in respect of the quantities specified in the applica ­ tion . Where enitlement to aid is not recognized in respect of all or some of the quantities specified in the application, the security shall be forfeit in proportion to the quantities in respect of which the conditions for entitlement to the aid have not been fulfilled . No L 280/8 Official Journal of the European Communities 2. 10 . 82 1 1 . Annex A is hereby replaced by the following : Article 2 , i 'ANNEX A Coefficients of equivalence for soya beans (ECU/100 kg) This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Amount to be Amount to be deducted from added to the price the price Soya beans from the USA 0-501  It shall apply with effect from 1 October 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 October 1982. For the Commission Poul DALSAGER Member of the Commission